382 B.R. 804 (2008)
In re Steven J. FOX, Brenda K. Fox, Debtors.
Linda S. Parks, Trustee, Plaintiff,
v.
Boeing Wichita Credit Union, Defendant.
Bankruptcy No. 05-15882, Adversary No. 06-5263.
United States Bankruptcy Court, D. Kansas.
February 6, 2008.
Scott M. Hill, Hite, Fanning & Honeyman L.L.P., Wichita, KS, for Plaintiff.
*805 J. Michael Lehman, Bruce Bruce & Lehman L.L.C., Wichita, KS, for Defendant.

JUDGMENT ON DECISION
ROBERT E. NUGENT, Chief Judge.
The trustee brought this adversary proceeding to recover as a preferential transfer $3,400 paid by Capital One Credit to defendant Boeing Wichita Credit Union by use of a "balance transfer."
This Court concludes that the debtors' use of available credit from Capital One to pay down their credit debt to Boeing Wichita Credit Union constitutes a "transfer of an interest of the debtor in property" that may be avoided as a preference under § 547(b).
JUDGMENT on the trustee's complaint is entered in favor of the trustee. The. transaction at bar constituted an avoidable transfer which `may be recovered from the credit union by the trustee and preserved for the benefit of the estate. JUDGMENT IS ENTERED against Boeing Wichita Credit Union in the amount of $3,400, plus costs.
IT IS SO ORDERED.